ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Grahams Construction, Inc.                      ) ASBCA Nos. 60991, 61386, 62181
                                                )
Under Contract No. 7300058246                   )

APPEARANCE FOR THE APPELLANT:                      Lawrence J. Sklute, Esq.
                                                    Sklute & Associates
                                                    Potomac, MD

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   LTC Abraham Young, JA
                                                   MAJ Nichole M. Venious, JA
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: February 1, 2022



                                                TIMOTHY P. MCILMAIL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60991, 61386, 62181, Appeals of
Grahams Construction, Inc., rendered in conformance with the Board’s Charter.

       Dated: February 1, 2022
‘

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals